DETAILED ACTION
	In response to the Amendment filed on 10/21/22, claim 2 has been canceled. Claims 1 and 3 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotary damper” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Nakagawa (US Pub No. 2017/0283194 A1) in view of Hanamoto (US Pub No.
2020/0024094 A1) in view of Nozawa et al. (US Pub No. 2021/0070563 A1).
Regarding Claim 1, Nakagawa discloses
	a housing (100) having a feeding port (as in Fig. 3, where sheets enter between
the guides and rollers, towards the left) through which a medium is introduced into the
housing;
	a feeding tray (3) for supporting the medium fed through the feeding port; and
	a rotary damper (42) configured to generate torque, wherein the feeding tray
includes a rotation shaft (4) about which the feeding tray is rotatable, relative to the
housing, between a close position (Fig. 10A) at which the feeding tray holds the feeding
port in a close state and an open position (Fig. 10C) at which the feeding tray holds the
feeding port in an open state, and
	the rotation shaft and the rotary damper are interlocked with each other (see
[0062], Fig. 12, where 42 is on 4).
	Nakagawa does not disclose the rotary damper to be a gear damper as per
112(f), a gear train, a rotary damper main body or a first gear.
	Hanamoto discloses a gear damper (154, 155) that applies a pivotal load, see
[0109] and Fig. 15), a gear train (152, 153) extending between a rotary damper main body (155) that is configured to generate the torque and a first gear (151) of the rotation shaft (111), the first gear interlocks with the gear train (via 152a), the rotary damper main body and the first gear overlap in a direction in which the gear train extends from the first gear towards the rotary damper main body (i.e. any line of sight may be drawn in Fig. 15 between 151 and 155, such that an overlap is seen to exist along that axis. Furthermore, regarding “a direction”, the power transmission path extends in components of the 3 orthogonal directions from 151 to 155 such that the line of sight may as well be composed of these directions in satisfying the overlap requirement), for the purpose of suppressing impact.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Nakagawa by including the rotary/gear damper, gear train, rotary damper main body and first gear as disclosed by Hanamoto, for the purpose of suppressing impact.
	Nakagawa suggests the rotary damper 42 to be within the overall housing of 100 (as the housing extends right up to the pick roller at 2 in Fig. 1 and furthermore 4 is seen to be downstream of pick roller 21 in Fig. 3) but neither Nakagawa or Hanamoto explicitly discloses the rotary damper to be installed at an internal frame of the housing.
	Nozawa et al. discloses a rotary damper (34) installed at an internal frame (42) of the housing (12) wherein 42 is under cover 22 and cover 22 is shown to be inside the opening of 12 (see Figs. 1-3) for the purpose of securing and protecting the damper.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Nakagawa and Hanamoto by including the internal frame as disclosed by Nozawa et al, for the purpose of securing and protecting the damper.
Regarding Claim 3, Nakagawa, Hanamoto and Nozawa et al. do not disclose the first gear and gear train to be formed of metal.
	However, since the specification is silent as to any unexpected criticality (beyond
the obvious known durability advantages) to using metal for the gears, it would have
been obvious to one of ordinary skill in the art before the effective filing date to modify
the invention of Nakagawa, Hanamoto and Nozawa et al. by forming the first gear and gear train of a metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and for the purpose of providing durability/wear resistance.

Response to Arguments
	In response to Applicant’s argument that “Nakagawa does not disclose the position of the “rotatory damper main body” in relation to a “first gear” of the “rotation shaft”. Hanamoto does not overcome this deficiency”, it is noted that Nakagawa is not relied upon for these structures, rather Hanamoto is, as per the claim rejection above. It is noted no further substantive argument has been presented.
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nozawa et al. (US Pub No. 2021/0070563) discloses a tray to open and close a
feeding port and rotary damper 34.
Mizuguchi (US Pub No. 2016/0159588) discloses a damper 200 acting on a door
190.
Kinsley et al. (US Pub No. 2005/0127593) discloses damper 40 acting on tray 14.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 10, 2022